Rosa v Alianza, LLC (2017 NY Slip Op 08181)





Rosa v Alianza, LLC


2017 NY Slip Op 08181


Decided on November 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 21, 2017

Acosta, P.J., Tom, Webber, Gesmer, Singh, JJ.


4997 151832/12

[*1]Robert Rosa, Plaintiff-Appellant,
vAlianza, LLC, Defendant-Respondent, "John Doe" Construction, etc., Defendant.


The Altman Law Firm, PLLC, New York (Michael Altman of counsel), for appellant.
Law Office of James J. Toomey, New York (Michael J. Kozoriz of counsel), for respondent.

Order, Supreme Court, New York County (Nancy M. Bannon, J.), entered June 24, 2016, which, to the extent appealable, denied plaintiff's motion to renew his prior motion for summary judgment on the issue of liability under Labor Law § 240(1), unanimously affirmed, without costs.
Plaintiff failed to support his motion to renew with "new facts not offered on the prior motion" and "reasonable
justification" for his failure to present those facts on the prior motion (CPLR 2221[e]; see American Audio Serv. Bur. Inc. v AT & T Corp., 33 AD3d 473, 476 [1st Dept 2006]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 21, 2017
CLERK